Case 2:20-cv-05027-CBM-AS Document 58-2 Filed 04/13/21 Page 1 of 6 Page ID #:1223




                    DECLARATION OF ASTORGA
Case 2:20-cv-05027-CBM-AS Document 58-2 Filed 04/13/21 Page 2 of 6 Page ID #:1224




 1
                          DECLARATION OF CHRISTINA ASTORGA
 2
        I, CHRISTINA ASTORGA, declare and state as follows:
 3
        1. I have personal knowledge of the facts stated below and if called upon to testify to
 4
     these facts, I could and would do so competently.
 5
        2. I am a veteran of the United States Army Reserve and a resident of the City of Los
 6
     Angeles. I was medically retired from the Army Reserve in April 2020.
 7
        3. On August 21, 2020, I attended a demonstration on Foothill Blvd. in the Sunland-
 8
     Tujunga neighborhood of the San Fernando Valley. The protest was organized to counter
 9
     a pro-Trump, alt-right protest taking place nearby.
10
        4. At the protest, an LAPD officer shot me from just a few feet away, aiming directly
11
     at my torso and striking me with less-lethal munitions, injuring my chest, abdomen and
12
     left breast. My medical providers have told me that being struck with the projectiles
13
      caused necrosis of tissue in my breast for which plastic surgery has been recommended.
14
      Attached hereto as Exhibits 3 and 4 are true and correct photographs depicting my injuries.
15       5. Exhibit 3 shows the position of both me and the officer when he shot me. I am in the
16    red hat, wearing a blue vest and a backpack. I estimate the officer was no more than 3 feet
17    6. I was not arrested or issued a citation.when he shot me. Exhibit 5 is video of the event.
18         I declare under penalty of perjury under the laws of the United States and the
19 State of California that the foregoing is true and accurate.

20
           Executed on this 5th of April 2021 at Los Angeles, California.
21

22                               ___________________________
                                    CHRISTINA ASTORGA
23

24

25

26

27

28

                                                 -1-
                                DECLARATION OF CHRISTINA ASTORGA
Case 2:20-cv-05027-CBM-AS Document 58-2 Filed 04/13/21 Page 3 of 6 Page ID #:1225




                          EXHBIT 4
Case 2:20-cv-05027-CBM-AS Document 58-2 Filed 04/13/21 Page 4 of 6 Page ID #:1226
Case 2:20-cv-05027-CBM-AS Document 58-2 Filed 04/13/21 Page 5 of 6 Page ID #:1227




                                                                                    EXHIBIT
                                                                                    4
Case 2:20-cv-05027-CBM-AS Document 58-2 Filed 04/13/21 Page 6 of 6 Page ID #:1228




                 Astorga video manually filed




                         EXHIBIT 5
